Name: Commission Regulation (EEC) No 1550/92 of 17 June 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 953/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6. 92 Official Journal of the European Communities No L 164/17 COMMISSION REGULATION (EEC) No 1550/92 of 17 June 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 953/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of intervention meat ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community :  approximately 2 000 tonnes of bone-in beef held by the Italian intervention agency,  approximately 250 tonnes of bone-in beef held by the Danish intervention agency,  approximately 500 tonnes of bone-in beef held by the Irish intervention agency,  approximately 1 000 tonnes of bone-in beef held by the French intervention agency,  approximately 500 tonnes of bone-in beef held by the Dutch intervention agency,  approximately 5 000 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 January 1992,  approximately 2 000 tonnes of boned beef held by the Irish intervention agency and bought in before 1 January 1992,  approximately 1 000 tonnes of boned beef held by the Danish intervention agency and bought in before 1 February 1992,  approximately 500 tonnes of boned beef held by the Italian intervention agency and bought in before 1 March 1992. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 569/88, (EEC) No 2182/77 and this Regulation . 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 23 June 1992. 6. Particulars relating to the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II. Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 1428/92 (*), and (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Commission Regulation (EEC) No 953/92 (9) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (&gt;) OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. (3) OJ No L 238, 6. 9 . 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 55, 1 . 3. 1988, p. 1 . 0 OJ No L 150, 2. 6. 1992, p. 11 . o OJ No L 251 , 1 . 10 . 1977, p. 60. (8) OJ No L 376, 31 . 12. 1987, p. 31 0 OJ No L 102, 16. 4. 1992, p. 21 . No L 164/18 Official Journal of the European Communities 18 . 6. 92 3 . The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be ECU 10 per 100 kilograms. 2. The security provided for in Article 5 (3) (a) of Regulation (EEC) No 2539/84 shall be :  ECU 100 per 100 kilograms for bone-in forequarters, Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 1 2 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents.  ECU 140 per 100 kilograms for boned meat. Article 4 Regulation (EEC) No 953/92 is hereby repealed. Article 3 This Regulation shall enter into force on 23 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1992. For the Commission Ray MAC SHARRY Member of the Commission 18 . 6. 92 Official Journal of the European Communities No L 164/ 19 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Produkter MÃ ¦ngde (tons) Mindstepriser i ECU/ton (') Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ EcuÃ ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿(') Products Quantities (tonnes) Minimum prices expressed in ecus per tonne (') Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata (') Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton (') Produtos Quantidade (toneladas) PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') a) Carne sin deshuesar  Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso Danmark Forfjerdinger af : kategori A/C, klasse R og O 250 1 200 Ireland Forequarters : Category C, classes U, R and O 500 1 200 Italia Quarti anteriori provenienti dai Categoria A, classi U, R e O 2 000 1 200 France Quarttiers avant : 1 000Categorie A/C, classe U, R et O 1 200 Nederland Voorvoeten, afkomstig van : Categorie A, klasse R 500 1 200 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boned beef  Viande dÃ ©sossee  Carni senza osso  Vlees zonder been  Carne desossada Ireland United Kingdom Category C : Shins and shanks 200 1 700 Plates and flanks 500 1 200 Forequarters 700 1 900 Insides 100 3 100 Outsides 200 3 100 Knuckles 100 2 500 Rumps 100 2 500 Briskets 100 1 600 Category C : I Rumps 500 2 500 Thick flanks 200 2 500 Topsides 700 3 100 Silversides 700 3 100 Briskets 500 1 600 Pony parts 100 1 600 Pony 600 2 200 Foreribs 100 2 100 Forequarter flanks 300 1 200 Thin flanks 1 000 1 200 Shins and shanks 150 1 700 Clod and sticking 150 2100 No L 164/20 Official Journal of the European Communities 18 . 6 . 92 Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Menden (Tonnen) Ã Ã ¿Ã Ã ¿Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ EcuavÃ ¡ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') Italia Categoria A : Collo Sottospalla Spalla / Geretto Pancia Petto 100 200 100 100 1 900 1 600 1 100 1 400 Danmark  Kategori A / C : Bryst og slag Ãvrigt kÃ ¸d af forfjerding 500 500 1 400 1 900 (') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n" 2173/79. (') Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (') Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã  ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (') Ces prix s entendent conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79 . (') Il prezzo si intende in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79. (') Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') Estes preÃ §os aplicam-se conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n ? 2173/79. 18 . 6. 92 Official Journal of the European Communities No L 164/21 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervencao IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01)616263, (01)785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K Tlf. (33)92 70 00, telex 15137 EFDIR DK, telefax (33)92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel . 49 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302, telefax : (0734 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 205476 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau (VIB) Ministerie van Landbouw, Natuurbeheer en Visserij, Burg. Kessenplein 3 Postbus 960 NL-6430 AZ Hoensbroek Tel . (045) 23 83 83, Telefax (045) 22 27 35, Telex 56396